Case 9:18-bk-00841-FMD   Doc 196-3   Filed 03/08/19   Page 1 of 2



                         EXHIBIT C
    Case 9:18-bk-00841-FMD   Doc 196-3   Filed 03/08/19   Page 2 of 2



HOLDERS OF SCHEDULED AND ALLOWED INSIDER UNSECURED CLAIMS

   Name                        Cumulative Petition to Date
   Taurus Management                               $7,974.26
   Terry Cooke                                     90,667.24
   Karen Aust                                      28,500.00
   Shell Creek                                       8,500.00
   Ron North                                         8,500.00
                         TOTAL                   $144,141.50
